   Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF KANSAS

UNITED STATES           OFAMERICA,
                                                 ]
                         Plaintiff,              ;
                                                 l
                   v.                            )      Case No. 19- 01221

$81,OOO,OO IN UNITED STATES                      ;
CURRENCY, More or less.
                                                 ]
                         Defendant.              )


                                                                  r*   *"t
                           "ot"**                    "o*""rtu*"
        Plaintiff, united states of America, by and through its attorneys, Stephen R. McAllister,

United States Attomey for the District of Kansas, and Colin Wood, Special Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                     NATURE OF THE ACTION

        l.     This is an action to forfeit and condemn to the use and benefit ofthe United States

of America the following property: $81,000.00 in U.S. Currency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. S 841.

                                     TIIE DEFENDANT IN REM
       2.      The defendant property consists of: $81,000.00 in United States currency, more or

less, that was seized by the Kansas Highway Patrol on or about June 19, 2019 during a traffic

investigation of   a rented 2018   cadillac driven by Kewone watson-Beasley on I-70 at milepost
   Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 2 of 6




337 in Wabaunsee County, in the District of Kansas. The currency is currently in the custody            of

the United States Marshal Service.

                                  JURISDICTION AND VENUE

          3.    Plaintiff brings this action,n rem in its own right to forfeit and condemn the

defendant   property. This Court   has   jurisdiction over an action commenced by the United States

under 28 U.S.C. S 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

          4.    This Court has rn rem jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint,      the   plaintiff requests that the Court issue an anest warrant

in rem pwsuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

          5.    Venue is proper in this district pursuant to 28    u.s.c. s 1355(bx1),    because rhe

acts or omissions giving rise to the forfeiture occurred in this district and/or pursuant to 28

U.S.C. S 1395, because the defendant property is located in this district.

                                   BASIS FOR FORFEITURE

          6.    The defendant property is subject to forfeiture pursuant to 21 U.S.C. S 881(aX6)

because   it constitutes 1) money, negotiable instruments, securities and other things of value

furnished or intended to be furnished in exchange for a controlled substance in violation ofthe

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and./or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.

       7.       Supplemental Rule G(2)(f) requires this complaint to state srJfi ciently detailed

facxs to support a reasonable belief that the government      will be able to meet   its burden of proof
     Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 3 of 6




at   trtaL   Sach facts and circumstances supporting the seizure and forfeiture of the defendant

property are contained in Exhibit A which is attached hereto and incorporated by reference.

                                       CLAIM FORRELIEF

         WffiREFORE, the plaintiff requests that the Court issue    a warrant for the arrest of the

defendant property; that notice of this action be given to all persons who reasonably appear to be

potential claimants of interests in the properties; that the defendant property be forfeited and

condemned to the United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

just.

        The United States hereby requests that trial ofthe above entitled matter be held in the

Citv of Wichita. Kansas.

                                                       Respectfully submitted,

                                                       STEPHEN          CALLISTER
                                                       United


                                                       colrN   D. wooD, #19800
                                                       Special Assistant United States Attorney
                                                       1200 Epic Center, 301 N. Main
                                                       Wichita, Kansas 6'72O2
                                                       (316) 269-6481
                                                       Fax (316) 269-6484
   Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 4 of 6




                                            DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration in the

District of Kansas.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best ofmy knowledge and belief.

       I declare under penalty of perjury that the foregoing   is true and correct.

       Executed on    this   //   tuy of   /,f,t r     ,2919.



                                                       *
                                                     ffi
  Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 5 of 6




                                             .eI'I'IDAVIT

I, Luke Rieger, being first             duly sworn, depose and state:
  1. Your Affiant has been employed as a Kansas Highway Patrol (KHP)
     Trooper since March 2010 and has been cros s-des ignated as a DEA
     Task Force Officer since .lune 2015. Mv duties include
     investigation of violations of the ControlLed Substance Act,
     Title 21 of the United States Code and the forfeitures thereto.
  2. The information contained in this affidavit is known to your
     Affiant through personal direct knowledge, and/or through a
     review of official reports prepared by other faw enforcement
     personnel . This affidavit is submitted in support of a forfeiture
     Proceeding.
  3, On lTune L9, 2019, Kansas Highr,ray Patrol Trooper Tanner cleason
     stopped for a traffic violation a rented 2018 Cadillac on
     westbound I-?0 at milepost 337 j-n Wabaunsee County, in the
     District of Kansas. The vehicle was driven by Kewone WATSON-
     BEASLEY. and his passengers were Brooke WRIGHT and Darryl-
     HOILOWAY. The occupants were traveling from North Carolina to
     Colorado.
  4. During the traffic stop, the Trooper detected the odor of
     marijuana coming from the car and the car was searched. In a
     backpack behind the front seat was 981,000.00 in United States
     currency. In the glove compartment were two handguns.
  5. WATSON-BEASLEY told Troopers that HOLI,OWAY had been smoking
     marijuana in the car prior t.o the stop; that they were going to
     Aurora, Colorado to visit WATSON-BEASLEY' s neice; that the
     currency was his and that there was S30,000.00 in the backpack,
     but he later changed the amount to $50-$60.000.00; that he does
     not use banks as they steal from him; and the group was going to
     spend 4-5 days in CoLorado and then travel to Houston, Texas to a
     jewelry store to purchase jewefry.
  6. HOLLOWAY told Troopers that he did not know exactly where they
     L,arc
     wsls    d^ihd
             Yvfrrv   hrrr   ih^,,^hr   it   midhr   ha t^   r'iei+   r^-i
                                                                      rorrrry   lul   a lcw
Case 6:19-cv-01221-JWB-ADM Document 1 Filed 08/26/19 Page 6 of 6




   days. He knew nothing about the S81,000.00 in the ca! and j-t did
   not belong to him. He also knew nothing about them going to
   Texas after visiting Colorado.
7. WRIGHT t'old Troopers Ehat she renEed the car; that they were to
   stay from June 19th to June 22nd in an Airbnb in Colorado
   Springs, colorado that she had reserved; she told one Trooper she
   was going to visit her dad, but told another Trooper that the
   group was going to visit WATSON-BEASLEY' s n.iece; and, that the
   S81,000.00 in currency did not belong to her,
8. The renta.l agreement stated that the vehicle had been rented in
   Morrisville. North Carolina on June 18th and the car was due back
   on ,tune 21st .
9. WATSON-BEASLEY has a criminal history incl,uding Possession With
   Intent to Distribute Marijuana and Possession of Drug
   Paraphernafia. Later, at another location, a certified drug
   detection canine al-erted to the odor of controlled substances
   emitting from the currency.
Based on the information set out above, Affiant has probable cause to
befieve that the $81,000.00 seized by Kansas Highway Patrol-
constitutes money or other things of value furnished or intended to
be furnished in exchange for a controlLed substance, or proceeds
traceable to such an exchange. or was used or intended to be used to
facilitate one or more violations of Title 21, U.S.C. S 841 et.seq.
Accordingl-y, the property is subject to forfeiture pursuant Lo Title
21, U.S-C. SS 853 and 881.

                                 luKe KJ-eqer. 1ru
                                 DEA


   Sworn to and subscribed before me this     lt[* Ou,, of August, 2019.

               vrs*:s';r,$'ff*



                                 -
